
	
		I
		112th CONGRESS
		1st Session
		H. R. 218
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for naturalization for certain high school graduates.
	
	
		1.Short titleThis Act may be cited as—
			(1)the
			 People Resolved to Obtain an
			 Understanding of Democracy Act; or
			(2)the P.R.O.U.D. Act.
			2.Naturalization
			 for certain U.S. high school graduates
			(a)In
			 generalTitle III of the
			 Immigration and Nationality Act (8 U.S.C. 1401 et seq.) is amended by inserting
			 after section 320 the following:
				
					321.Citizenship for
				certain U.S. high school graduates
						(a)Requirements
				deemed satisfiedIn the case of an alien described in subsection
				(b), the alien shall be deemed to have satisfied the requirements of—
							(1)section 312(a);
				and
							(2)section 316(a), if
				the alien sustains the burden of establishing that the alien has been a person
				of good moral character during the 6-year period preceding the date on which
				the alien submits the application described in subsection (c).
							(b)Provisions
				waivedIn the case of an
				alien described in subsection (b), the alien shall be eligible for
				naturalization under this title without regard to the following
				provisions:
							(1)Section
				318.
							(2)The second
				sentence of section 334(b).
							(c)Aliens
				describedAn alien is
				described in this subsection if the alien is under 25 years of age on the date
				on which the alien submits an application for naturalization under section 334
				that contains the following:
							(1)Transcripts from
				public or private schools in the United States that demonstrate the
				following:
								(A)The alien
				completed grades 6 through 12 in the United States and was graduated with a
				high school diploma.
								(B)The alien
				completed a curriculum that reflects knowledge of United States history,
				Government, and civics.
								(2)A copy of the
				alien’s high school diploma.
							(d)Reduced
				feeThe Secretary of Homeland Security shall reduce the
				naturalization application fee for an alien described in subsection (b) by 50
				percent.
						.
			(b)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 320
			 the following:
				
					
						Sec. 321. Citizenship for certain U.S.
				high school
				graduates.
					
					.
			(c)ApplicabilityThe
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act and shall apply to applicants for naturalization who apply for
			 naturalization on or after such date.
			(d)RegulationsThe
			 Secretary of Homeland Security shall promulgate regulations to carry out this
			 Act and the amendments made by this Act not later than 180 days after the date
			 of the enactment of this Act.
			
